The opinion of the court was delivered by
Mr. Justice Pope.
The plaintiff brought his action against the defendant in the Trial Justice Court of O. E. Dutart, Esq., to recover $10.50 damages for injuries done plaintiff’s property by thfe cattle of defendant, while running at large on plaintiff’s lands. Plaintiff had complied with the provisions of what is known as the general stock law of this State, as found in sections 1184, et seq., of our General Statutes. The defendant justified his cattle running at large, and consequently any injuries resulting therefrom to plaintiff’s property under the act of the General Assembly of this State of 1887, as found in 19th volume of our Statutes at Large, at page 973. Before the trial justice, it was contended that the last named act was unconstitutional, being violative both of our State Constitution and also that of the United States. The trial justice held the act'constitutional, and dismissed the complaint. On appeal, Judge Hudson, in the Court of Common Pleas for Berkeley County, held the act in question unconstitutional and void, reversed the judgment of the trial justice, and gave judgment for plaintiff.
From this judgment an appeal was taken on these grounds: .First. Because his honor erred in holding: 1. That the act of 1887 (19 Stat., 973), because of inconsistencies between the body of the act and the proviso, cannot be construed to effect the exemption claimed by the respondent. Second. Because his honor erred in holding that the act is unconstitutional and void: 1. In that it seeks to except certain persons from an exemption granted to others of the same class, in the same territory, and under like circumstances; 2. In that it tends to abridge the privileges and immunities of the citizens of the United States, and to deprive persons of their property without due process of law, and to deny to persons within the jurisdiction of the State the equal protection of the laws; and 3. In that by said act, private property is taken and applied to the use of corporations, and to the use of private persons, without the consent of the owners, or a just compensation being made therefor.
*5041 *503We scarcely deem it necessary to do more than to say that the object and provisions of the act of 1887 (19 Stat., 973) are almost identical with those of the act of 1887 (19 Stat., *5041002). The latter related to portions of Colleton County, while the former is made to apply to portions of Berkeley County, in this State. This court, iu the case of Utsey v. Hiott, 30 S. C., 360, decided the latter act unconstitutional and void. Following this decision was the case of Fort v. Goodwin, 36 S. C., 445, which involved the consideration of a subject matter very closely connected with that involved in the act now in question, and the decision was in accord with that of Utsey v. Hiott, supra. Such being the effect of the decisions of this court, we have not been shown any good grounds for interfering with those decisions. It follows, therefore, that the judgment in this case must be affirmed.
It is the judgment of this court, that the judgment, of the Circuit Court be affirmed.